Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Greg (Cheng-Kang) Hsu (Attorney Registration No. 61007) on May 5, 2022.

The application has been amended as follows: 
Claim 7. A semiconductor device structure, comprising: 
a plurality of channel structures stacked along a first direction over a substrate; 
a gate structure formed over the channel structures, wherein a first portion of the gate structure extends between the plurality of channel structures; 
a source/drain (S/D) structure formed adjacent to the gate structure; 
a dummy channel layer formed over the channel structures along the first direction, wherein the channel structures is separated from the dummy channel layer by a second portion of the gate structure; 
wherein the dummy channel layer is a hard mask layer comprising a dielectric material, and 
a contact etch stop layer (CESL) formed adjacent to and in direct contact with the dummy channel layer.

Rejoinder

Claim 12 is allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on November 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 20, 2020 is withdrawn.  Claim 12, directed to a withdrawn species 3, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-4, 6-13, 21-27 and 29 are allowable.

Claims 1 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“a semiconductor device structure, comprising: 
a fin structure formed over a substrate; 
a hard mask layer formed over the fin structure; 
a gate structure formed surrounding the hard mask layer and the fin structure, and a portion of the gate structure is interposed between the fin structure and the hard mask layer; 
a source/drain (S/D) structure formed adjacent to the gate structure; and 
an inner spacer formed between the gate structure and the S/D structure, wherein the inner spacer is formed along a sidewall of the portion of the gate structure,” 
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 1-4 and 6 are allowed because they inherit the allowable subject matter of claim 1 and are similarly allowable.

Claim 7 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
 “wherein the dummy channel layer is a hard mask layer comprising a dielectric material,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 8-13, and 29 are allowed because they inherit the allowable subject matter of claim 7 and are similarly allowable.

Claim 21 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“a semiconductor device structure, comprising: 
a fin structure formed over a substrate, wherein the fin structure comprises a plurality of nanowires; 
a hard mask layer formed over a topmost nanowires of the fin structure; 
a gate structure surrounding the nanowires and the hard mask layer; and 
a gate spacer layer formed adjacent to the gate structure, wherein the gate spacer layer is formed on and in direct contact with the hard mask layer, wherein a height of a first portion of the hard mask layer directly below the gate spacer layer is greater than a height of a second portion of the hard mask layer directly below the gate structure,” 
in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 22-27 are allowed because they inherit the allowable subject matter of claim 21 and are similarly allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819